Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 1 of 11

om Se __5 ION, = QE, —_ 5, — _, E —_ = Sp ap on, I 1A
We Ii BID Ne I OA OO Ang LI gg I ALO OO Ay OT Og OT AL CO OOF ALT FO tS OF TT Ama DO Aer |B NI

 

a 8 OT gy IT OA ae LT Pay IT 9 ay IT ay OT FA ay ION FA ny aL a ay NE UO

    
             

A NE A a ON A ca I I ON Fa ANT ER I OT OT II OT OI BY AF NE OF IT BT FB RI OY FAO OV OO IY OV ON OT eg mee NS UATE,
am -

 

 

 

 

          

 

 

 

 

  

 

 

 

   

Wf paiii messi ae ceoss tar ease ear ees tar eeesiet aeester RNa RR ee
ie SSL SLE EE MEL NEN ENE NM EE SSE ESE NESE SUE SNE
KS
le ERTIFICATE OF PARTICIPATIO
nee
We
pisbeet : ‘
Wes This Certifies That
eS
We zee
; ae 3 e es ei
iss Luis Roman-Soler aN
144s: Sait)
4 ee Sah
ies a: ai |
2 Participated in the Sl)
ANN
oo ° e e Silt
We Dialectical Behavioral Therapy (DBT) Informed Open Group |
S. December 7, 2017—February 2, 2018 i
Z So)
Moses pobbeta(
= , , , a)
We And is hereby awarded this certificate by aul
snes . | : ee
es The Franklin County House of Correction a
KI fee,
he Greenfield, Massachusetts |
piensa Ba
Hie i
Vaz
ez February 15, 2018 i

LAE

Alex S. Marg6sian-ETCSW

 

  

         

 

    

 

 

 

  

ae
See

     
   

   

 

  

   

 

   

   

 

33 V4 eotaenn ae SER EE RP TSE SR OLE TEETER
< RAR RRS ret TOT ara tO ar et SO ree eee soy Pt TOAST et OAT Arh aT aC O VST SOT Tea arate ae ey, RREAARARAAY AAAI IA = mara ae ae ar.
ISAS ay pe a Oe Te oe ee ase’ we" 76%" RATA NIACIN NOS a% Sere eM eto eA oO eR ee eye eter ere alse" g "opera el a" ln'p prov areata 7a "g oO Ora Ar whee gra
« ‘° of 4% Wore. Ff) af Qbiei fy ety VS fy at WS. v0. If) pf VY °.0 af) fy \S v9 a4) At iS 2.8 of) f\() & v8. 44) »%4 Ms 70 fy 4S Sse If) nia Ke 7. of) fy Wve f fy Nr PING irre of A WY: of) ate WSivietar nals
be was 3 cA 23.138 Oo ae, Bryne zines iain Rigen %, iniai ns ine ne Deva ias S tina Misia ave o Det a einige Pr Heh $3n Taine Prt Seay og Bhp
5 \ i 1 \ Z
oc os] aan Se an ata ane atta oa atera aa a Bea An's O68 ann BESTA ann COGS aan O68 an BOOS aan OOS aia OS oa DOTS aA Bea ata BOSD aria aig hy
ANTES AVA NY BOA Va AN OA VAY AM BoD A VAT A BDAY AT ROA Ve AN Ba A VAY AN DAV A AY A AY I Beg AG AN BOO AY AT A OAV AY 1 De PAV AG BN DIOP TAG A Om OA A Om PAD GP BF aS i
hares OO OO pF I OA ae OT PBA BO OBA dA Om PAI A pO FRIAS PA OPA gM Ory TAA QOL IAB BOO FBG OOD ELA A DEAE BP pO CT! AY
wm “ 1 a NB a a a A a nae I a op Ly Ta gy Le a a ao On LP Oe Oa BO ae SA OL OR ana: A
I a a a ca a ae ee ee ee un EG, S|
== =e = ee - a SS ———
eT SrA SER SAS a REESE z2

 

 

¢

uy

Boy)

 

wun

 

 

  
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 2 of 11

 

 

CERTIFICATE OF ACCOMPLISHMENT

 

This certificate is awarded to

LUIS ROMAN-SOLER

In recognition of effective participation in the

Franklin County Sheriff’s Office

RECOVERY ART PROGRAM
(5 HOURS)

Wile
Date

 

 

 

 

 
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 3 of 11

 

 

CERTIFICATE OF ACCOMPLISHMENT

 

This certificate is awarded to

LUIS ROMAN-SOLER

 

In recognition of effective participation in the

Franklin County Sheriff’s Office

RECOVERY ART PROGRAM
(6 HOURS)

 

 

 

 

 

 
Case 3:16-cr-30034-MGM Document 345. Filed 05/24/19 Page 4 of 11

 

 

 

CERTIFICATE OF PARTICIPATION

This Certifies That
Luis Roman-Saler
Has Completed the
Acceptance and Commitment Training Matrix
And is hereby awarded this certificate by

The Franklin County House of Correction
Greenfield, Massachusetts

June 22, 2017

 

y
Nicole Fahey, M.A. /

 

 
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 5 of 11

January 11, 2019

To whom this may concern:

Mr. Luis Roman-Soler has been an active participant in The In-House Fellowship Bible Study
program at The Franklin County Sheriff’s Office, Greenfield, MA, for the past 2 % years.

For further assistance please feel free to contact me (CCW J.Rivera) at 413-774-4014 ext. 2021.

    

  
 

J

Rivera,
CorrectiObnal Caseworker
& Programm Facilitator
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 6 of 11

 

FIP nS toed

 

1

ws

 

ertiticate of Wecognition

Presented to

Luis Roman -Soler

On this day January 4, 2019
For his participation at The In-House Fellowship Bible Study Program at
The Franklin County Sheriff's Office.

Rev. Miguel A. J.Riyefa
Pastor of Templo Ebenezer A/D Program Facilitator at F.C.S.O

& Volunteer at F.C.S.O.

 

 

 

 
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 7 of 11
iCIM - Inmate Service Plan Review

 

Booking ID: Isso0649_ | Inmate 1D: ps374 —— Name: [ROMAN-SOLER, LUIS _

| [v] Inmate Signed Review On: r 1/15/2019|

Created: | _ 1/15/2019 By: |jbrown oe

wn nt ey

Reviewed: io 1/15/2019] By: |jbrown a dl

Progress Reason: [Good | Participation (meeting z all obligations) _

= Aen

Progress: Compliant _ _ J

Narrative

Luis arrived at the Franklin County Sheriff's Office on 7/27/16. Luis received a 24 hour lock up on 12/16/18 for not wearing
his ID bracelet but has had no other issues. Luis is currently enrolled in Mindfulness. He has maintained a job since his arrival
to the facility and currently works as a hallway worker. He also has been active in religious services. Luis has been very

respectful to staff and appropriate in all contexts.

 

Inmate Signature: Date:
L | bate:[

Staff Signature: | att Bota | Date: shea]

 

 

 

Printed: 1/15/2019 2:12:43 PM Page 1 of 1
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 8 of 11
iCIM - Inmate Service Plan Review

 

Booking ID: 6500649 =— Inmate ID: 95371 =~“ Name: ROMAN-SOLER, LUIS
Created: 3/29/2018 By: clovett | - / / | Inmate Signed Review On:: 3/29/2018
Reviewed: 3/29/2018 By: clovett = 3

Progress: Compliant . _ Progress Reason: Good Participation (meeting all obligations)

Narrative

Client entered the Franklin County Sheriffs Office on 07/27/2016. When client entered the facility there wasn't many
pretrial programs. During the roll out of programs in the pretrial unit client has taken advantage of most of them. Client is
currently enrolled in Adult Basic Education (working towards his HiSet), DBT group (Dialectic Behavioral Therapy), ACT

Matrix, Relapse Prevention and Recovery Art. During Groups client attends, actively engages and appears to be interested
and content. throughout groups.

Client has bee working in the Hallway at nights since 3/30/2017, prior he was working a housing unit job. Client has no D-
Reports during his stay. Client is always willing to help out and respectful to all staff, it is nice having him in the unit.

Client should keep going to groups and hopefully complete his HISet prior to his release. Keep up the good work.

Inmate Signature: | Pins VA ett :

Staff Signature: | <

   

> Date: Sea Iie

 

Printed: 3/29/2018 3:18:21 PM . Page 1 of 1
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 9 of 11
iCIM - Inmate Service Plan Review

 

Booking ID: 6500649 — Inmate ID: 95371 __ Name: ROMAN-SOLER, LUIS

Created: | 6/11/2018) By: jbrown oe / . - - Inmate Signed Review On: 6/11/2018
Reviewed: 6/11/2018 By: brown BO

Progress: Compliant — - | Progress Reason: Good Participation (meeting all obligations)

Narrative

Luis arrived at the Franklin County Sheriff's Office on 7/27/16. During the past 60 days Luis has not received any discipline.
Luis is currently enrolled in DBT skills, Think tank and HiSet. He has completed ACT matrix, Recovery art and Relapse

Prevention. He has been in good standing with a job since his arrival to the facility and currently works as a hallway worker.
He remains respectful to all staff and participates in discussions during groups.

pr ao ee
Inmate Signature: = 7L__ Joo oo | Date:;

Staff Signature: fel Brena _ ae ; Date: 6 Lippy

————— el

t+ ft7 Panan-— .. - a
Case 3:16-cr-30034-MGM Document 345 Filed 05/24/19 Page 10 of 11

Franklin County Sheriff's Office
160 Elm Street
Greenfield, Massachusetts, 01301
(413) 774-4014

   

May 1, 2018

This letter is to inform you that Luis Roman-Soler has been an active participant of the
Adult Basic Education Program at the Franklin County Sheriffs Office.

He comes to, and participates in, the Adult Basic Education 2 class offered three times
weekly. He enrolled in this class on March 6, 2018 and continues as a regular participant
in this class to the present date (5/1/18).

He is working to improve his academic skills and is studying to take the high school
equivalency subject matter tests. High school equivalency testing is offered monthly at
the Franklin County Sheriffs Office.

Andree Duval
Education Coordinator
4099241] WesB OL
Sioz/9/2.9}eq ‘KQAV1'S'a oderUes a}]353

j

WeIZO1g AIBA0D9Y conowpytuey

 

 

ST0e FOqUISIS JO AEP“ wJ SIT} USAID

“snUUINTY Sj Aq powives spy St4 [[e spjoy pue wWeIs0Ig AIBAODEY UOTIOIPpY
BIBPURY OY} pojo[duiod AT[NJssadons sey Ules1eYy UOSIed OY} JEU} SoTjIAVO SITY],

UDULOM PY SINT

0} papsawMyY SI 9}BIIAIO siuL

UOT}aTAWIO7) JO 9JeOTjJITI09)
JU| “AdyUI>-VAE PUES)

 

 
